-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 18, 2021 has been entered. 
Priority
This application is a continuation of 13/854,039 (patent 8,945,602) filed on 03/29/2013, and it is a continuation of 11/665,557 (abandoned) filed on 02/17/2009, which is a 371 of PCT/US2005/039177 filed on 10/31/2005, which claims benefit in provisional application 60/623,409 filed on 10/29/2004.
Claim Status
Claims 1-6, 14, 15, and 18 are pending and examined. Claims 7-13, 16, and 17 were cancelled. Claim 18 was newly added. No claims were amended.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record in Canham. Canham teaches porous silicon dioxide particles comprising a drug in the pores of the particle. Based on the prior art of record, it would not have been obvious to the skilled artisan to modify Canham by selecting the claimed classes of drugs.

Conclusion
Claims 1-6, 14, 15, and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617